Exhibit 3.2 AMALPHIS GROUP INC. (the “Company”) CERTIFICATE OF DESIGNATION, POWERS, PREFERENCES AND RIGHTS of SERIES A PREFERRED SHARES Dated the 14th day of July, 2009 The Board of Directors of the Company, in accordance with the provisions of its Memorandum and Articles of Association, as amended and restated through the date hereof, has and hereby authorizes a series of the Company's previously authorized 10,000,000 shares of preferred shares, par value $0.01 per share (the "Preferred Shares"), and hereby states the designation and number of shares, and fixes the relative rights, preferences, privileges, powers and restrictions thereof, as follows: I. DESIGNATION AND AMOUNT The designation of this series, which consists of three million (3,000,000) shares of Preferred Shares, is the Series A Preferred Shares (the "Series A Preferred Shares"). II. DIVIDENDS A.Holders of Series A Preferred Shares shall be entitled to receive dividends when, as and if declared by the Board of Directors of the Company.No cash dividends or distributions shall be declared or paid or set apart for payment on the Common Shares unless such cash dividend or distribution is likewise declared, paid or set apart for payment on the Series A Preferred Shares in an amount equal to the dividend or distribution that that is declared or paid or set apart for payment on the Common Shares. B.Dividends on the Series A Preferred Shares are prior and in preference to any declaration or payment of any dividend or other distribution (as defined below) on any outstanding shares of Junior Securities (as hereinafter defined).
